UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 21, 2017 IMMUCOR, INC. (Exact Name of Registrant as Specified in its Charter) Georgia 0-14820 22-2408354 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Identification Incorporation) Number) 3130 Gateway Drive Norcross, Georgia 30071 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (770) 441-2051 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item7.01. Regulation FD Disclosure On June 21, 2017, Immucor, Inc. (the “Company” or “we”) made available to potential lenders certain information regarding the business and operations of the Company in connection with a proposed debt refinancing transaction (the “Refinancing”). The Company is party to a credit agreement and related security and other agreements with a bank syndicate of lenders, and Citibank N.A., as the administrative agent, which provide for a senior secured term loan facility and senior secured revolving loan facilities. In addition, we commenced an offer to exchange (the “Exchange Offer”) any and all of the Company’s outstanding 11.125% Senior Notes due 2019 for 11.125% Senior Notes due 2022. The proposed Refinancing and Exchange Offer are subject to market and other conditions, and there can be no assurance as to the terms of the proposed Refinancing or Exchange Offer, or that the proposed Refinancing or Exchange Offer will occur. This current report on Form 8-K, including the associated exhibit (together, the “Form 8-K”), shall not constitute an offer to sell or the solicitation of an offer to buy any security and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offer, solicitation or sale would be unlawful. This Form 8-K includes statements that express our opinions, expectations, beliefs, plans, objectives, assumptions or projections regarding future events or future results and therefore are, or may be deemed to be, “forward-looking statements.” These forward-looking statements can generally be identified by the use of forward-looking terminology, including the terms “believes,” “estimates,” “anticipates,” “expects,” “seeks,” “projects,” “intends,” “plans,” “may,” “will” or “should” or, in each case, their negative or other variations or comparable terminology. These forward-looking statements include all matters that are not historical facts. They appear in a number of places throughout this Form 8-K, and include statements regarding our intentions, beliefs or current expectations concerning, among other things, future operations; financial performance; product development; market position; and the continuation of historical trends. By their nature, forward-looking statements involve risks and uncertainties because they relate to events and depend on circumstances that may or may not occur in the future. Although we base these forward-looking statements on assumptions that we believe are reasonable when made, we caution you that forward-looking statements are not guarantees of future performance and that our actual results of operations, financial condition and liquidity, and the development of the industry in which we operate may differ materially from those made in or suggested by the forward-looking statements contained in this Form 8-K. In addition, even if our results of operations, financial condition and liquidity, and the development of the industry in which we operate are consistent with the forward-looking statements contained in this Form 8-K, those results or developments may not be indicative of results or developments in subsequent periods. Given these risks and uncertainties, you are cautioned not to place undue reliance on these forward-looking statements. Any forward-looking statements that we make in this Form 8-K speak only as of the date of those statements, and we undertake no obligation to update those statements or to publicly announce the results of any revisions to any of those statements to reflect future events or developments. Comparisons of results for current and any prior periods are not intended to express any future trends or indications of future performance, unless expressed as such, and should only be viewed as historical data. The information contained in this Item7.01 is intended to be furnished under Item 7.01 of Form 8-K (Regulation FD Disclosure). This information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to liability of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Exhibit Name 99.1 Certain Information Provided to Prospective Debt Financing Sources SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMMUCOR, INC. Date: June 21, 2017 By: /s/ Dominique Petitgenet Name:Dominique Petitgenet Title: Vice President and Chief Financial Officer
